Exhibit 10.3

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

MASTER SERVICE AGREEMENT

THIS MASTER SERVICE AGREEMENT (“MSA”) is effective January 1, 2014 (the
“Effective Date”) by and between Ace Data Centers, Inc., a Utah
corporation (“Licensor”), and The Endurance International Group, Inc., a
Delaware corporation (“Licensee”). Licensor and Licensee are also referred to
collectively herein as the “Parties” and individually as a “Party.”

W I T N E S S E T H:

A. Licensor owns and operates a data center located at the following service
address (hereafter the “Premises”):

[**]

Provo, Utah 84606

B. Licensee desires access to designated portions of the Premises for purposes
of locating certain computer and related communications and information
technology equipment and cabling owned or leased by Licensee (the “Equipment”),
and other related activities.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, the Parties, intending to be
bound thereby, agree as follows:

DEFINITIONS

In addition to capitalized terms defined elsewhere in this MSA, as used in this
MSA and in any of the ancillary documents incorporated by reference herein, the
defined terms set forth below shall have the following respective meanings.
Commonly-accepted industry definitions shall apply to any technical and
otherwise undefined industry terms used in the Agreements.

“Agreements” shall have the meaning ascribed in paragraph 1 of the MSA.

“Authorized Persons” shall have the meaning ascribed in paragraph 2(c)(ii) of
this MSA.

“Default Interest” shall have the meaning ascribed in paragraph 4(d) of this
MSA.

“Due Date” shall have the meaning ascribed in paragraph 4(d) of this MSA.

“Effective Date” shall have the meaning ascribed in the preamble of the MSA.

“Equipment” shall have the meaning ascribed in Recital B of this MSA and
includes without limitation, all servers, storage systems, networking equipment,
wiring, and Power Distribution Units (PDUs) located on the racks occupied by
Licensee.

 

     1  |  Page  



--------------------------------------------------------------------------------

“Event of Default by Licensee” shall have the meaning ascribed in paragraph 10
of this MSA.

“Event of Default by Licensor” shall have the meaning ascribed in paragraph 12
of this MSA.

“Force Majeure” shall mean and refer to any of the following events: acts of
war, acts of God; rebellion or sabotage or damage resulting therefrom;
expropriation or confiscation of facilities by any governmental authority;
compliance with any order of any governmental authority; acts of the government
in its sovereign capacity which cause a delay, deferral or suspension in
Licensor’s ability to provide the Services; subsidence; earthquakes; hurricanes;
fires; floods; explosion; accidents; quarantine restrictions; freight or other
embargoes; casualty loss; strikes; labor disputes; shortages of materials or
transportation; electrical blackouts, surges or brownouts; the failure of any
utility provider to deliver electricity, water or fiber connectivity to the
Premises; and the failure of the Equipment. Notwithstanding the above, Force
Majeure shall not include (a) any event caused by the fault, negligence, failure
to pay money or financial inability of the party claiming Force Majeure, and
(b) any event within the reasonable control of the party claiming Force Majeure.
A Party’s obligation to pay money to another party will not be delayed, affected
or changed by an event of Force Majeure.

“Holdover” shall mean Licensee’s continued possession and use of the Licensed
Space following termination.

“Holdover Charges” shall have the meaning ascribed in paragraph 4(c) of this
MSA.

“Indemnified Party” shall have the meaning ascribed in paragraph 8(a) of this
MSA.

“Indemnifying Party” shall have the meaning ascribed in paragraph 8(a) of this
MSA.

“License” shall have the meaning ascribed in paragraph 2(a) of the MSA.

“Licensed Space” shall have the meaning ascribed in paragraph 2(a) of this MSA.

“MRC Schedule” shall mean the General Services & MRC Schedule attached to this
MSA as Exhibit 3.

“Network Services Agreement” means the agreement between the Parties entitled
Network Services Agreement, executed concurrently with this MSA and attached as
Exhibit 4.

“Office Lease” shall have the meaning ascribed in paragraph 1 of the MSA.

“Permitted Uses” shall have the meaning ascribed in paragraph 2(c)(iii) of this
MSA.

“Service Order” is the document that incorporates Licensee’s NRC-related service
requests to Licensor, and related charges, terms and conditions.

 

     2  |  Page  



--------------------------------------------------------------------------------

“Services” are all services provided to Licensee by Licensor under the terms of
the Agreements.

“SLA” shall mean the Service Level Agreement attached to this MSA as Exhibit 2.

“Term” shall have the meaning ascribed in paragraph 9 of this MSA.

“Termination” shall mean the termination of the Term in accordance with
paragraph 3(d), paragraph 9, paragraph 11, or paragraph 12 of this MSA or as
otherwise agreed upon by the Parties.

TERMS AND CONDITIONS

 

1. ANCILLARY AGREEMENTS; INCORPORATION AND CONSTRUCTION. This MSA shall include
and be construed in conjunction with the following ancillary documents, in
addition to all successive addenda, modifications and additions thereto, which
are incorporated herein by reference and shall incorporate by reference this MSA
as if fully set forth therein. This MSA and such ancillary documents are
referred to collectively herein as the “Agreements.”

Exhibit 1—Service Order: Attached in blank and incorporated as completed
pursuant to paragraph 3(b) of this MSA

Exhibit 2—Colocation Service Level Agreement (“SLA”)

Exhibit 3—Colocation General Service & MRC Schedule (“MRC Schedule”)

Exhibit 4—Network Services Agreement

Exhibit 5—List of Preapproved Professional Contractors

In the event of a conflict between this MSA and any Service Order, the SLA, the
MRC Schedule, or the Network Services Agreement, the language in the Service
Order, SLA, MRC Schedule or Network Services Agreement shall prevail. The
Parties acknowledge that Licensee currently occupies space in the building in
which the Premises are located under prior agreements, oral or written, and that
the Agreements shall supersede the prior agreements, except for the lease of
office space between the Licensee’s wholly-owned subsidiary, Bluehost Inc. and
the Licensor’s affiliate, Ace Holdings LLC, namely, a lease agreement effective
January 1, 2014 (the “Office Lease”), and any future renewals or modifications
thereof, which shall remain in full force and effect.

 

     3  |  Page  



--------------------------------------------------------------------------------

2. GRANT OF LICENSE TO LICENSEE AND USE OF PREMISES

 

  (a) Grant of License. Licensor hereby grants to Licensee a non-exclusive
license to access cabinet space in the Premises for the uses authorized in this
MSA (the “License”). The cabinet space occupied by Licensee pursuant to the
terms of the Agreements is hereafter referred to as the “Licensed Space”. The
License is granted to Licensee solely for the Permitted Uses only during the
Term, and shall be revocable upon the terms and conditions set forth in this
MSA. Licensee acknowledges that Licensor, or other licensees of Licensor, may
use the Premises during the Term, and that Licensor reserves the right to
install and maintain conduits, cables and wiring along and adjacent to the
ceiling above the Licensed Space and, in the case of raised flooring, the floor
below the Licensed Space. Licensor agrees that Licensee’s Equipment shall be
located on racks solely occupied by Licensee’s Equipment. To the extent
possible, Licensor agrees that Licensee’s racks will be located in rows solely
occupied by Licensee’s Equipment, or to the extent that Licensee does not occupy
an entire row, only equipment belonging to Licensor and no other third party
shall be located adjacent to Licensee’s Equipment. Access to the Licensee’s
racks shall be restricted solely to Licensee, Licensor, and their designees.

 

  (b) Not a Grant of an Interest in Real Property. Licensee represents,
warrants, acknowledges and agrees that (i) it does not have, has not been
granted and will not own or hold by virtue of this MSA or otherwise any real
property interest in the Licensed Space or the Premises other than the rights
explicitly granted by the Agreements; (ii) Licensee is a licensee and not a
tenant or lessee under the Agreements, and; (iii) Licensee does not possess any
of the rights, privileges or remedies that a tenant or lessee would have under a
real property lease or occupancy agreement. In no event will the Equipment be
considered a fixture for any purpose.

 

  (c) Access and Permitted Use of Premises

 

  i) Access. Subject to the terms and conditions of the Agreements, Licensee’s
Authorized Persons will have access to the Licensed Space within the Premises
for the Permitted Uses twenty four (24) hours per day, three hundred sixty-five
(365) days per year, or three hundred sixty-six (366) days in case of a leap
year.

 

  ii) Authorized Persons. Licensee shall provide Licensor a list of persons,
which may be modified by Licensee from time to time, who are authorized to
access the Equipment in the Premises (“Authorized Persons”). In addition to any
other liability provided for in the Agreements and applicable law, Licensee will
be responsible and liable for all acts or omissions of Licensee’s Authorized
Persons, and all such acts or omissions will be attributed to Licensee for all
purposes under this MSA.

 

  iii)

Permitted Uses. Licensee has the right to use the Licensed Space for the
purposes of installation of the Equipment in the Licensed Space, maintaining the
Equipment, operating the Equipment, removing the Equipment and other related
activities (collectively, the “Permitted Uses”). Licensee is not permitted to
perform any work, improvements, repairs, or access any areas outside its
Licensed Space, other than in

 

     4  |  Page  



--------------------------------------------------------------------------------

  common areas, and shall notify Licensor in advance in the event Licensee
requires any work performed or any other access to other areas in the Premises.
Notwithstanding the foregoing, in order to maintain the functionality of the
Premises or prevent damage to Licensee’s Equipment, Licensee is permitted, with
prior written notice to Licensor, to hire a licensed professional contractor
preapproved by Licensor, including any of the contractors listed in Exhibit 5 or
included on the list available at : [**], to perform any emergency repairs in
the event that Licensor fails to respond to an issue within [**] of notice by
Licensee. As long as Licensor is actively working to resolve an issue within the
[**] time frame, Licensee may not bring in its own contractor to address the
issue. Licensee represents, warrants and covenants that it has the legal right
and authority (including regulatory consents, if needed) to operate, configure,
provide, place, install, upgrade, add, maintain and repair the Equipment
consistent with the terms of the Agreements. Unless otherwise agreed by Licensor
in writing, and except as set forth on Exhibit 3, which sets forth the general
services to be provided by the Licensor in connection with the Agreements,
Licensee shall perform the Permitted Uses at its sole cost and expense. Licensee
shall not use, allow or permit the use of the Licensed Space for any use or
purpose other than the Permitted Uses.

 

  iv) Cross-Connections. Only upon the prior express written consent of Licensor
may Licensee cross-connect the Equipment with equipment or services of any other
customer of Licensor, or any sub-licensee within the Premises, or cross-connect
Equipment with other Equipment separately located in such a way as to inhibit
access by Licensor to any location within the Premises. All installation, other
work and incremental charges relating to the establishment of cross-connections
by Licensee shall be established under the reasonable control and direction of
Licensor. All charges associated with authorized cross-connections are set forth
in the MRC Schedule. In the event Licensee fails to obtain Licensor’s consent,
Licensor may provide written notice to Licensee to take reasonable specified
actions regarding the cross-connects, in Licensor’s sole discretion, including
without limitation complete removal of the cross-connections. If, within [**]
days after such notice, Licensee fails to comply with the notice, Licensor may
remove the cross-connects or take other reasonable actions at Licensee’s
reasonable expense.

 

  (d) Installation and Operation of Equipment.

 

  i) Licensor shall provide individual cabinets, as agreed upon by both Parties,
for Licensee to locate Equipment. All delivery, installation, replacement or
removal work with respect to Equipment, including services of any third-party
suppliers or contractors utilized in connection with such activities, shall be
subject to review and approval by Licensor, which approval shall not be
unreasonably withheld or delayed. From time to time, Licensor may request, and
Licensee shall promptly provide, information regarding the Equipment, systems,
proposed rack/cabinet layout and interconnections/cross-connect diagrams, and
the identification of Licensee’s suppliers or contractors. Approval by Licensor
is not an endorsement of Licensee’s supplier or contractor, and Licensee will
remain solely responsible for the selection of the supplier or contractor and
all payments for supplies and construction work.

 

     5  |  Page  



--------------------------------------------------------------------------------

  ii) Unless otherwise provided in the Agreements, the Equipment installed by
Licensee in the Licensed Space shall remain the property of Licensee, and
Licensor shall have no rights of ownership or possession of such Equipment.
Licensor has no obligation to install, maintain, operate, or repair any
Equipment, unless specifically provided in the Agreements. Licensee shall not in
any way damage the Premises or adversely interfere with other users in the
Premises, or knowingly interfere with Licensor’s maintenance and use of the
Premises in any manner. Furthermore, Licensee will not intentionally interfere
in any way with other equipment that Licensor or any other user may have on or
in the Premises during Licensee’s access to the Premises, and will comply with
all applicable requirements mandated by state and local ordinances and
electrical codes, if any.

 

  iii) Licensee shall not make, or cause to be made, any construction changes or
material alterations to the interior or exterior portions of the Premises or
Licensed Space, including any cabling or power supplies for the Equipment,
without obtaining Licensor’s written approval for Licensee to have the work
performed, which approval shall not be unreasonably withheld or delayed, and
otherwise complying with the terms of the Agreements.

 

  (e) Licensor’s Right to Access Licensed Space; Inspections. Licensor has the
right to access the Licensed Space at any time, and from time to time, to
perform Services, maintenance and repairs in the Premises, and to perform
reasonable inspections of the Equipment and the Licensed Space. Under no
circumstances will Licensor be required to notify Licensee or obtain Licensee’s
consent before entering the Premises or the Licensed Space.

 

  (f) Licensed Space Relocation. Licensor reserves the right to relocate the
Equipment, change the Licensed Space or otherwise substitute replacement space
in the Premises at any time during the Term at Licensor’s expense, provided that
the replacement space is substantially similar in size and configuration to the
original Licensed Space and does not cause disruption to Licensee’s business.
Licensor shall notify Licensee no less than [**] days in advance of any such
Equipment relocation, change or substitution.

 

  (g)

Removal of Equipment. Licensee shall remove or cause to be removed all of its
Equipment [**] upon termination of the Agreements, at its sole expense,
including the expense of any repairs necessary to restore the Licensed Space and
the Premises to substantially the condition immediately prior to the
installation or placement of the Equipment. For purposes of termination pursuant
to paragraph 9 of this Agreement, Licensee shall remove all such Equipment by
the [**]. For purposes of termination pursuant to paragraphs 3(d), 11, or 12 of
this Agreement, Licensee shall remove all such Equipment no later than [**] days
following the effective date of Termination. In any case, if Licensee fails to
remove all such Equipment within the applicable time frame

 

     6  |  Page  



--------------------------------------------------------------------------------

  specified above, Licensor may, at Licensee’s reasonable expense, remove and
store such Equipment and restore those portions of the Licensed Space and
Premises damaged by such removal to their condition immediately prior to the
installation or placement of such items. Moreover, the Licensee Equipment shall
be deemed abandoned and shall be securely disposed of by Licensor at Licensee’s
reasonable expense. Licensee’s obligations under this paragraph 2(g) shall
survive termination of this Agreement.

 

  (h) Mechanics Liens. In the event that Licensee enters into any agreement
whereby a third party performs work at the Premises on Licensee’s behalf,
Licensee agrees to promptly pay the third party for such work. Without limiting
the foregoing, Licensee agrees to act promptly and appropriately to prevent any
mechanics or other lien from being filed against Licensor or the Premises, and
agrees promptly to discharge any lien that is filed by any third party. At
Licensor’s sole option, Licensor may discharge any such lien, and any amounts
paid, including reasonable fees and costs, shall be payable to Licensor by
Licensee upon demand.

 

  (i) Legal Compliance & Data Center Rules. Licensee agrees to and shall abide
by and honor, at its sole cost and expense, the terms of the Agreements, all
reasonable, published rules pertaining to the data center (e.g., rules
pertaining to food and drink, smoking, etc.), and all applicable laws,
ordinances, orders, and regulations of all federal, state, municipal or other
agencies having jurisdiction or oversight relating to Licensee’s specific use or
manner of use of the Licensed Space, bandwidth usage, IP address allocations and
the Premises. Licensor shall publish and modify its data center rules from time
to time (whether written or published on Licensor’s website). Any amendments to
the data center rules, policies and procedures shall be effective on the [**]
business day after written notification is provided by the Licensor to Licensee,
such notification to include a copy of such amendment or amendments.

 

  (j) Industry Compliance Standards. Licensor shall accommodate Licensee’s
reasonable request to take actions at the Premises necessary for Licensee’s
compliance with any legal or industry standard, which may include, without
limitation, [**] and [**] reporting requirements, and reasonable [**]
requirements. Licensor agrees to allow Licensee to perform an [**] or other
audit at Licensee’s expense and to provide sufficient access to the Premises and
Licensor’s employees as needed to complete the audit. [**] will bear a maximum
of [**] dollars ($[**]) in costs associated with meeting necessary incremental
or new legal or industry compliance requirements implemented on or after the
Effective Date (the “Compliance Cap”), provided, however that the Compliance Cap
shall not apply to Licensor’s obligation to maintain the Premises in accordance
with the standards agreed upon by the Parties as of the Effective Date. The
Parties agree that payment for any costs in excess of the Compliance Cap shall
be negotiated between the Parties. Notwithstanding anything to the contrary, in
no event shall Licensor be obligated to accommodate such requests, or bare any
costs related to a particular accommodation, if the accommodation would be
impossible or impracticable under the circumstances.

 

     7  |  Page  



--------------------------------------------------------------------------------

3. LICENSOR SERVICES.

 

  (a) General Licensor Services. General services of Licensor in connection with
the Agreements are set forth in Exhibit 3 and in the Network Services Agreement.

 

  (b) Service Order. During the Term, Licensee may from time to time request
that Licensor perform certain NRC-related Services in the Premises (see
paragraph 4(a)), which Licensor shall incorporate into a Service Order. By the
Parties’ mutual acceptance of a Service Order, Licensee agrees to pay the NRC
related to the Service Order as provided in the Service Order, and Licensor
agrees to provide the services described therein.

 

  (c) Licensee’s Occupancy of Licensed Space; Notice to Licensor. Licensee’s
current occupancy of the Licensed Space shall be ascertained, priced and
assessed pursuant to Exhibit 3 and the Agreements as of the Execution Date.
Licensee shall notify Licensor upon Licensee’s anticipated occupancy of
additional Licensed Space in the Premises and shall abide by Licensor’s
reasonable directives respecting the location within the Premises of additional
Equipment installations. Upon Licensee’s failure to obtain or adhere to
Licensor’s lawful directives regarding Licensee’s occupancy of additional
Licensed Space within the Premises, Licensor will—in the event Licensee’s
additional occupancy jeopardizes the safe and efficient operation of the
Premises in [**]reasonable determination—provide notice to Licensee to remove or
relocate the Equipment within the additional Licensed Space. If, [**] business
days after such notice, Licensee fails to comply with the notice, Licensor may
relocate the Equipment within the Premises at Licensee’s reasonable expense.

 

  (d) Service Levels and Remedies. If Licensor fails to meet the service levels
set forth in the SLA, Licensor shall provide Licensee the exclusive remedies and
monthly credits set forth in the SLA. Notwithstanding, Licensee shall have an
exclusive remedy of early Termination with no penalty if: (i) the aggregate
period of Power Unavailability (as defined in the SLA) exceeds either [**] hours
during any [**] or [**] hours during any [**] day rolling period. For purposes
of this termination provision, only [**] of Power Unavailability to [**] in use
may accrue against the above-referenced aggregate period of Power
Unavailability. In addition, in the event of and following a Sale (defined
below) of the Premises, Licensee shall have a further exclusive remedy of early
Termination with no penalty if the aggregate period outside the Critical
Temperature Range (as defined and measured in accordance with the SLA) exceeds
[**] hours during any [**]-day period. For purposes of this paragraph 3(d),
“Sale” is defined as the transfer of stock or assets of Licensor to a third
party or entity in which [**], or an entity affiliated with [**], does not
maintain a majority or controlling interest.

 

     8  |  Page  



--------------------------------------------------------------------------------

  i) Required Notices

 

  (1) Incident Notices. Licensee shall provide written notice to Licensor of any
incident of Power Unavailability or time spent outside the Critical Temperature
Range, if applicable, that Licensee intends to accrue against the aggregate
period identified in paragraph 3(d) no later than [**] days following the
incident. Licensee’s failure to provide the required notice shall constitute
Licensee’s waiver of all accruals for the corresponding incident.

 

  (2) Notice of Termination. In the event that the total Power Unavailability or
time spent outside of the Critical Temperature Range, if applicable, gives rise
to Licensee’s right of early termination under this paragraph 3(d), and Licensee
elects to terminate, Licensee shall provide to Licensor written notice of
Licensee’s election to terminate the Agreements no later than fifteen (15) days
following the aggregate accrual giving rise to Licensee’s right of Termination,
which notice shall be in addition to the notice referenced in paragraph
3(d)(i)(1). Licensee’s failure to provide the required notice of termination
shall constitute Licensee’s waiver of the right of Termination in connection
with the corresponding accrual period.

 

  ii) Time to Vacate Premises upon Termination

Upon Termination, Licensee shall vacate the Licensed Space and the Premises and
the provisions of paragraph 2(g) shall apply.

 

4. LICENSEE CHARGES.

 

  (a) Non-Recurring Charges. “NRC” means non-recurring charges equal to the sum
of Licensor’s costs to install the racks, cabinets, cages, custom space,
electrical circuits, fiber optic connections, cable, panels, cross-connects and
other costs reasonably incurred by Licensor for the Equipment to function in the
Licensed Space. NRC and the terms of payment for NRC shall be set forth in each
Service Order.

 

  (b) Monthly Recurring Charges. “MRC” means monthly recurring charges, which
shall commence upon the Effective Date, pursuant to the rates set forth in
Exhibit 3 and in the Network Services Agreement.

 

  (c) Holdover Charges. If Licensee continues to occupy the Licensed Space after
termination, Licensee shall pay MRC at the [**] rates, as reasonably determined
by [**] (“Holdover Charges”).

 

  (d)

Payment of MRC; Due Date; Late Charges; Default Interest. Licensee agrees to and
shall pay the MRC to Licensor, in advance, on or before the first day of each
month during the Term (each a “Due Date”) for the Services to be rendered by
Licensor to Licensee during said month, without offset, deduction or credit of
any kind and in good and available funds in U.S. dollars by wire transfer or an
Automated Clearinghouse (“ACH”) payment. The payment due on the first day of the
month will be based on the most current usage figure available and invoiced no
less than [**] days prior to the Due Date. Any variation from the stated invoice
amount of usage fees incurred during the

 

     9  |  Page  



--------------------------------------------------------------------------------

  month will be billed as a separate line item on the next recurring invoice and
due [**] days after the invoice date. If Licensee for any reason fails to pay
the undisputed MRC to Licensor by any Due Date during the Term, Licensee will
pay to Licensor an amount equal to [**] percent ([**]%) of the overdue MRC
payment (“Late Charges”) in addition to the overdue MRC payment. In addition,
Licensor may charge interest on all past-due balances at [**] percent ([**]%)
per month (“Default Interest”) until paid in full. Licensee’s obligation to pay
the MRC, Default Interest and Late Charges shall survive termination of the
Agreements. Charges not disputed within [**] days after the Due Date thereof
will be conclusively deemed to be accurate.

 

  (e) Additional Services. If Licensee requests that Licensor provide Services
not specifically set forth in the Agreements, and Licensor agrees to provide
such Services, Licensee agrees to pay Licensor’s [**] for such Services at the
time such Service is rendered or such other charge as the Parties may mutually
agree upon prior to the delivery of the Services (see Exhibit 3).

 

5. TAXES. Licensee is solely responsible for paying, no later than their due
date, any and all federal, state and local taxes, assessments, fees and
surcharges related to its activities, or to its ownership or operation of the
Equipment and the Permitted Uses, which are separately imposed, levied, or
assessed against Licensee or against Licensor but specifically in respect to
Licensee’s activities at the Premises or the Licensed Space by any governmental,
quasi-governmental or tax authorities.

 

6. INSURANCE.

 

  (a) Licensee agrees to and shall maintain in force and effect during the Term
and during any Holdover, a policy or policies of commercial general liability
insurance, with a company licensed to do business within the state where the
Premises are located, insuring Licensee against all hazards and risks
customarily insured against by persons locating equipment such as the Equipment
in space in buildings such as the Licensed Space in the Premises (the “Licensee
Policies”). The Licensee Policies shall be written on a per-occurrence basis
with blanket contractual liability coverage to the extent of [**], with respect
to use of the Licensed Space in the Premises and operation of Licensee’s
business therein, with a combined single-limit coverage of not less than [**]
Dollars ($[**]) of coverage. As part of the Licensee Policies, Licensee shall
maintain property insurance (inclusive of coverage for data, media and
electronic data processing perils) written on a “Special Form” basis at [**].
The Licensee Policies shall contain provisions on the general liability coverage
providing that such insurance shall be [**] insofar as Licensee is concerned,
with any other insurance maintained by Licensor being [**] with the insurance of
Licensee required hereunder when included as an additional insured. Licensee
shall provide a Certificate of Insurance establishing compliance with the above
terms upon execution of this MSA.

 

     10  |  Page  



--------------------------------------------------------------------------------

  (b) Licensor and any of its subsidiaries, and their respective officers,
directors, employees and managers (together with any additional person or entity
designated by Licensor in writing), shall be named as additional insured with
respect to the Licensee Policies. All Licensee Policies shall provide that
Licensee’s insurer waives all rights of subrogation against Licensor. Licensee
shall obtain all Licensee Policies with carriers having an A.M. Best rating of
A- or better. In addition to the Licensee Policies, Licensee shall procure and
maintain [**] complying with the law of the state where the Premises are
located, whether or not said coverage is required by law. The insurance
requirements set forth in this paragraph 6 are independent of Licensee’s
indemnification and other obligations hereunder and shall not be construed or
interpreted in any way to restrict, limit, or modify Licensee’s indemnification
and other obligations, or to limit Licensee’s liability in any way.

 

  (c) Licensor agrees to obtain and maintain the following insurance in effect
at all times during the Term in accordance with the terms and conditions set
forth herein:

 

  i) Commercial General Liability in a form reasonably equivalent to the latest
filed and approved ISO CG 0001 (including commercially acceptable endorsements)
with limits of $[**] per occurrence;

 

7. REPRESENTATIONS & WARRANTIES. Each Party represents and warrants to the
other: (a) that it is a duly organized and existing legal entity under the laws
of the state of its incorporation and domesticated in the state where the
Premises are located (if required); (b) that it has full authority to enter into
the Agreements; (c) that the execution and/or performance of the Agreements does
not and will not violate or interfere with any other agreement by which such
Party is bound; and (d) that the warranting party will not enter into any
agreement the execution or performance of which would violate or interfere with
the Agreements, or any of them. The Parties’ representations and warranties
shall survive the termination of the Agreements.

 

8. INDEMNIFICATION.

 

  (a) Subject to the limitation of liability in paragraph 13 and in paragraph
8(f), Licensee and Licensor (each, as an “Indemnifying Party”) each hereby agree
to and shall indemnify, defend, protect and hold the other Party and its
officers, directors, shareholders, employees, agents, representatives, parent
companies, affiliated companies and subsidiary companies and managers (each, as
an “Indemnified Party”) free and harmless from and against all Claims (defined
below) for damages (including but not limited to attorneys’ fees, costs and
expenses), injury and death arising out of or relating directly or indirectly to
the failure or alleged failure by the Indemnifying Party to comply with the
Agreements and the License granted hereunder.

 

  (b) The Indemnifying Party shall indemnify, defend, protect and hold harmless
the Indemnified Party, including its respective officers, directors,
shareholders, employees, agents, representatives, parent companies, affiliated
companies and subsidiary companies and managers from and against all Claims
arising out of the Indemnifying Party’s ownership, operation, use or occupancy
of the Licensed Space, and failure to comply with any laws and regulations that
may apply to the Indemnifying Party’s obligations under this Agreement.

 

     11  |  Page  



--------------------------------------------------------------------------------

  (c) For purposes of this Agreement, the term “Claims” means any and all
claims, losses, damages, liabilities, taxes, assessments, deficiencies,
proceedings causes of action (whether based in tort or contract law principles,
law or equity, or otherwise), costs (including, without limitation, reasonable
consultant fees and costs, court costs, reasonable attorneys’ fees and costs,
and reasonable expert witness fees), fines and penalties of any kind. This
indemnification extends to and includes, without limitation, Claims for injury
to any persons (including death at any time resulting from that injury), and
loss of, injury or damage to, or destruction of real or personal property
(including all loss of use resulting from that loss, injury, damage, or
destruction of the Licensed Space or Premises), but specifically excludes
economic, incidental and consequential losses or damages (including without
limitation lost profits or diminution in value), and resulting, incidental or
punitive damages of any kind, except to the extent that such economic,
incidental and consequential loss or damage, and resulting incidental or
punitive damages are awarded against any Indemnified Party in a third-party
claim. The provisions of this section shall survive the termination of this MSA.

 

  (d) An Indemnified Party seeking indemnification shall give the Indemnifying
Party prompt notice of any claim asserted or threatened against such Indemnified
Party on the basis of which such Indemnified Party intends to seek
indemnification, but the obligations of the Indemnifying Party shall not be
conditioned upon receipt of such notice except to the extent that the
Indemnifying Party is actually prejudiced by such failure to give notice. The
Indemnifying Party shall promptly assume the defense of any Indemnified Party,
with counsel reasonably satisfactory to the Indemnified Party, and the fees and
expenses of such counsel shall be at the sole cost and expense of the
Indemnifying Party. Notwithstanding the foregoing, any Indemnified Party shall
be entitled, at its expense, to employ counsel separate from counsel for the
Indemnifying Party and from any other party in such action, proceeding, or
investigation. An Indemnified Party may not agree to a settlement of a Claim
without the prior written approval of the Indemnifying Party, which approval
shall not be unreasonably withheld. No Indemnifying Party may agree to a
settlement of a Claim against an Indemnified Party unless such settlement
includes a full release of the Indemnified Party, involves only payment of money
by the Indemnifying Party and does not create any financial obligation on behalf
of the Indemnified Party.

 

  (e) Except for Claims arising out of or relating to fraud, intentional
misconduct, or gross negligence, the remedies set forth in this paragraph 8
shall constitute the sole and exclusive remedy for money damages pertaining to
claims of indemnification and shall be in lieu of any other remedies for money
damages that may be available to the Indemnified Party under any other agreement
or pursuant to any statutory or common law with respect to any Claims of any
kind or nature incurred directly or indirectly resulting from or arising out of
any of the Agreements (it being understood that nothing in this paragraph 8(e)
or elsewhere in the Agreements shall affect the Parties’ rights to specific
performance or other similar non-monetary equitable remedies). The Parties each
hereby waive any provision of any applicable law to the extent that it would
limit or restrict the agreement contained in this paragraph 8(e).

 

     12  |  Page  



--------------------------------------------------------------------------------

  (f) Notwithstanding anything in the Agreements to the contrary, Licensor shall
not be liable for any Claims brought by Licensee’s customers and Licensor’s
maximum indemnification liability for all Claims by all Indemnified Parties may
not exceed two and a half million dollars ($2,500,000.00).

 

9. TERM & TERMINATION. The term of this MSA will be for ten (10) years from the
Effective Date, unless earlier terminated by Licensee as set forth herein (the
“Term”). Licensee may terminate the Agreements effective six (6) years after the
Effective Date by providing at least twenty-four (24) months’ prior written
notice to Licensor (i.e., Licensee may give notice of termination at the end of
year four (4)). Beginning four (4) years after the Effective Date, Licensee may
terminate the Agreements, at its discretion without penalty or premium of any
kind, effective twenty-four (24) months following written notice of termination
delivered to Licensor within one week of any quarter’s end. A quarter will be
deemed ended on the last day of March, June, September and December. Moreover,
in the event Licensor sells the Premises, directly or indirectly, to a third
party (assuming Licensee fails to exercise the Right of First Refusal set forth
in paragraph 28), the third party purchaser or Licensee may terminate the
Agreements by giving at least twenty-four (24) months’ prior written notice of
termination to the other party. Upon Termination, Licensee shall vacate the
Licensed Space and the Premises and the provisions of paragraph 2(g) shall
apply.

 

10. EVENT OF DEFAULT BY LICENSEE. The occurrence of any one or more of the
following shall constitute an “Event of Default by Licensee” if not cured within
[**] days following receipt of written notice thereof: (a) if, on or after the
[**] calendar day following any Due Date during the Term, Licensee fails to pay
to Licensor the undisputed MRC or any other undisputed amount then due
hereunder; or (b) Licensee materially breaches the Agreements.

 

11. LICENSOR’S REMEDIES UPON DEFAULT; EARLY TERMINATION.

 

  (a)

Termination Remedies. In addition to all rights and remedies granted to Licensor
in the Agreements (including, but not limited to, the right to charge and
collect Late Charges and Default Interest) and applicable law, upon the
occurrence of an Event of Default, and after the expiration of the applicable
cure period, Licensor shall have the right upon not less than seven (7) business
days’ written notice to Licensee, to terminate the Agreements. In the event
Licensor terminates the Agreements pursuant to this paragraph 11(a), (i) the
Agreements shall terminate, expire and (except as otherwise provided in the
Agreements) have no further force or effect as of the date set forth in
Licensor’s notice of termination, which shall in all events not be before the
expiration of such seven (7) business day notice period, and (ii) upon
expiration of the seven (7) business day notice

 

     13  |  Page  



--------------------------------------------------------------------------------

  period, Licensor may immediately cease providing the Services to Licensee
without further notice to Licensee. Upon and notwithstanding such Termination,
Licensee shall immediately (x) pay to Licensor all outstanding undisputed NRC
and MRC, and any other undisputed amounts then due and owing for Services
provided through and including the effective date of Termination, and (y) vacate
the Licensed Space and the Premises and remove the Equipment from the Licensed
Space and the Premises pursuant to paragraph 2(g). Licensee’s obligations under
this paragraph 11(a) shall survive termination of the Agreements.

 

  (b) Early Termination Fee. If Licensor Terminates the Agreements pursuant to
paragraph 11(a), absent an Event of Default by Licensor, Licensee shall continue
to pay the MRC as provided for herein for the lesser of: (i) the remainder of
the then current term if Licensee has provided notice of termination or
(ii) until Licensor notifies Licensee in writing that the Licensed Space is
re-licensed to a new customer, or used by Licensor for its own purposes.
Licensor shall make reasonable commercial efforts to find a replacement user of
the Licensed Space, provided however, that in the event of excess and unused
capacity in the Premises at the time of Licensor’s termination under paragraph
11(a), Licensor shall not be obligated to first license the Licensed Space to a
new user prior to the licensing of the excess and unused space in the Premises.
Licensee’s obligations under this paragraph 11(b) shall survive termination.

 

12. EVENT OF DEFAULT BY LICENSOR. Excepting deviations from specific service
level guarantees, the remedies for which are set forth more fully in the SLA and
in paragraph 3(d), the failure by Licensor to perform any obligation or covenant
set forth in the Agreements, if the same is not cured within [**] days following
receipt of written notice thereof, shall constitute an “Event of Default by
Licensor.” Licensor shall be entitled to an additional [**] days to cure before
any breach becomes an Event of Default if exercising its reasonable best efforts
to cure. Upon the occurrence of an Event of Default by Licensor, Licensee may
terminate the Agreements upon not less than [**] business days’ written notice
to Licensor; provided that, an Event of Default in connection with the Network
Services Agreement shall not constitute an Event of Default in connection this
MSA or any other related agreement. Upon Termination, Licensee shall vacate the
Licensed Space and the Premises and the provisions of paragraph 2(g) shall
apply.

 

13. WARRANTY DISCLAIMER & LIMITATIONS OF LIABILITY.

 

  (a)

IN ADDITION TO THE SPECIFIC LIMITATIONS OF LIABILITY SET FORTH IN OTHER
PARAGRAPHS HEREIN LICENSOR SHALL NOT IN ANY CASE BE LIABLE FOR ANY OF THE
FOLLOWING: (i) THE CONTENT OF THE INFORMATION PASSING OVER ITS NETWORK OR
THROUGH THE PREMISES, THE LICENSED SPACE OR THE EQUIPMENT; (ii) UNAUTHORIZED
ACCESS OR DAMAGE TO, ALTERATION, THEFT, DESTRUCTION OR LOSS OF, LICENSEE’S
RECORDS, INFORMATION, FILES OR DATA UNLESS SUCH DESTRUCTION OR LOSS IS A RESULT
OF LICENSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (iii) CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT

 

     14  |  Page  



--------------------------------------------------------------------------------

  LIMITATION LOST PROFITS AND SAVINGS AND DIMINUTION IN VALUE) OR INCIDENTAL
DAMAGES, EVEN IF LICENSOR IS INFORMED OF THEIR POSSIBILITY; (iv) CLAIMS FOR
DAMAGES CAUSED BY LICENSEE; OR (v) ANY ACT OR OMISSION OF LICENSEE OR LICENSEE’S
AGENTS FURNISHING SERVICES AND/OR PRODUCTS.

 

  (b) NOTWITHSTANDING ANY OTHER PROVISION IN THE AGREEMENTS, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR ANY FAILURE OR DELAY IN PERFORMANCE TO THE
EXTENT CAUSED BY EVENTS BEYOND SUCH PARTY’S REASONABLE CONTROL, INCLUDING,
WITHOUT LIMITATION, ANY FORCE MAJEURE OR ANY LABOR DISPUTES, FIRES OR OTHER
CASUALTIES, WEATHER OR NATURAL DISASTERS, DAMAGE TO FACILITIES, OR THE CONDUCT
OF THIRD PARTIES.

 

  (c) NOTWITHSTANDING ANY OTHER PROVISION IN THE AGREEMENTS, LICENSOR HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE SERVICES PROVIDED HEREUNDER
WILL BE UNINTERRUPTED, ERROR-FREE OR COMPLETELY SECURE. UPON THE EXECUTION AND
DELIVERY OF THE AGREEMENTS, LICENSEE ACCEPTS THE LICENSED SPACE ON AN “AS IS”,
“WHERE-IS” BASIS. EXCEPT AS OTHERWISE SPECIFIED IN THE AGREEMENTS, LICENSOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE CONDITION
OF THE LICENSED SPACE OR THE PREMISES AND HEREBY DISCLAIMS ANY AND ALL EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

  (d) NOTWITHSTANDING ANY OTHER PROVISION IN THE AGREEMENTS, LICENSOR SHALL NOT
BE LIABLE FOR ANY DAMAGES, INCLUDING THE LOSS OF PROSPECTIVE PROFITS OR
ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVESTMENTS, OR COMMITMENTS
INCURRED IN CONNECTION WITH LICENSEE’S BUSINESS, WHICH RESULT FROM QUALIFIED
SERVICE OUTAGES OR ANY OTHER FAILURE OF CONNECTIVITY, EXCEPT THAT LICENSEE’S
SOLE REMEDY FOR QUALIFIED SERVICE OUTAGES SHALL BE CREDITS PURSUANT TO THE SLA
AND THE NETWORK SERVICES AGREEMENT AND REMEDIES PURSUANT TO SECTION 3(D) OF THIS
MSA. LICENSOR SHALL NOT BE LIABLE FOR ANY OTHER TYPE OF DOWNTIME OR CONNECTIVITY
FAILURE OR SERVICE INTERRUPTION.

 

  (e) LICENSOR SHALL NOT BE LIABLE FOR ANY DAMAGES TO OR THEFT OF LICENSEE’S
EQUIPMENT OR DATA, OR PROPERTY LOCATED AT THE PREMISES, UNLESS SUCH DAMAGE OR
THEFT IS A RESULT OF LICENSOR’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

 

     15  |  Page  



--------------------------------------------------------------------------------

  (f) IN NO CASE SHALL THE PARTIES BE LIABLE TO EACH OTHER FOR ANY
CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES WITH RESPECT TO ANY CLAIMS REGARDING
THE SERVICES TO BE PROVIDED HEREUNDER, EVEN IF THEY HAVE BEEN NOTIFIED OF THE
POSSIBILITY THEREOF.

 

  (g) LICENSEE AGREES THAT LICENSOR IS NOT RESPONSIBLE FOR ACTS OUTSIDE ITS
CONTROL, INCLUDING BUT NOT LIMITED TO, THE ACTS OF LICENSEE AND LICENSEE’S
EMPLOYEES AND AGENTS, INCLUDING THEIR FAILURE TO TAKE REASONABLE PRECAUTIONS TO
PROTECT AGAINST FALLS, ELECTRIC SHOCK AND SIMILAR EVENTS. LICENSEE AND ITS
EMPLOYEES, AGENTS AND REPRESENTATIVES ASSUME ALL SUCH RISKS, AND HEREBY RELEASE
LICENSOR AND ITS AGENTS, EMPLOYEES AND REPRESENTATIVES FROM ANY AND ALL
LIABILITY WHATSOEVER ARISING OUT OF ANY SUCH DAMAGE, LOSS OR INJURY TO PERSON
AND/OR PROPERTY.

 

  (h) EXCEPT IN CASES OF FRAUD, GROSS NEGLIGENCE, OR INTENTIONAL MISCONDUCT,
AND, WITH RESPECT TO LICENSEE, LICENSEE’S OBLIGATION TO PAY ALL FEES TO LICENSOR
UNDER THE AGREEMENTS, AND NOTWITHSTANDING ANYTHING IN THE AGREEMENTS TO THE
CONTRARY OR APPLICABLE LAW, IT IS SPECIFICALLY UNDERSTOOD AND AGREED, SUCH
AGREEMENT BEING A PRIMARY CONSIDERATION FOR THE EXECUTION OF THE AGREEMENTS BY
THE PARTIES, THAT NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY OR
ANY PERSON CLAIMING BY OR THROUGH SUCH OTHER PARTY OR AS A RESULT OF HIS, HER OR
ITS RELATIONSHIP WITH SUCH OTHER PARTY UNDER OR WITH RESPECT TO THE AGREEMENTS
AN AMOUNT GREATER THAN THE TOTAL MRC ACTUALLY PAID BY LICENSEE IN CONNECTION
WITH THE AGREEMENTS DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING
THE DATE OF THE EVENT GIVING RISE TO SUCH LIABILITY, AND NEITHER PARTY NOR ANY
OF ITS OWNERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES SHALL
BE LIABLE FOR ANY DEFICIENCY. EXCEPT IN CASES OF FRAUD, GROSS NEGLIGENCE, OR
INTENTIONAL MISCONDUCT, AND, WITH RESPECT TO LICENSEE, LICENSEE’S OBLIGATION TO
PAY ALL FEES TO LICENSOR UNDER THE AGREEMENTS, IT IS UNDERSTOOD THAT IN NO EVENT
SHALL EITHER PARTY HAVE ANY RIGHT TO LEVY EXECUTION AGAINST ANY PROPERTY OF THE
OTHER PARTY OTHER THAN THE AMOUNT OF MRC ACTUALLY PAID IN CONNECTION WITH THE
APPLICABLE SERVICES AS HEREINBEFORE EXPRESSLY PROVIDED.

 

  (i) IN THE EVENT OF THE SALE OF ALL OR SUBSTANTIALLY ALL OF LICENSOR’S ASSETS
TO AN UNAFFILIATED THIRD PARTY, LICENSOR SHALL BE RELEASED FROM ALL LIABILITY
AND OBLIGATIONS UNDER THE AGREEMENTS THEREAFTER ACCRUING, PROVIDED THAT
LICENSOR’S SUCCESSOR IN INTEREST SHALL ASSUME THE RIGHTS AND OBLIGATIONS OF
LICENSOR UNDER THE AGREEMENTS AS OF THE EFFECTIVE DATE OF SUCH TRANSFER.

 

     16  |  Page  



--------------------------------------------------------------------------------

14. LIMITATION OF ACTIONS. No action, regardless of form, arising out of or
relating to the Agreements may be brought by either Party more than twelve (12)
months from the later of (i) the date on which the cause of action accrues or
(ii) the date on which the other Party had the reasonable ability to learn of or
discover the event or circumstances giving rise to the cause of action. The
Parties expressly agree that this paragraph 14, supplants and replaces any and
all periods of limitation otherwise provided for by applicable law.

 

15. ATTORNEY FEES. If any legal or administrative action or proceeding is
brought by either Party against the other Party to enforce or interpret any term
or provision of the Agreements, the prevailing Party shall be entitled to
recover from the other Party, its reasonable attorneys’ fees and costs incurred
in connection with the prosecution or defense of such action or proceeding. The
foregoing includes, without limitation, attorneys’ fees and costs of
investigation incurred in appellate and remand proceedings, or costs incurred in
establishing the right to indemnification, and any expert fees.

 

16. ASSIGNMENT. Licensee may not assign or delegate its rights or duties under
the Agreements, sub-license the Licensed Space, or allow any other person or
entity to use the Licensed Space for any reason, without first obtaining the
prior written consent of Licensor, which consent will not be unreasonably
withheld or delayed. Any purported assignment or delegation without the required
consent shall be null and void and of no legal force or effect. Licensor may
only assign its rights and delegate its duties under the Agreements upon the
sale of the Premises, directly or indirectly, to a third-party.

 

17. GOVERNING LAW; JURISDICTION & VENUE. The Agreements and all documents and
instruments executed in connection therewith or herewith shall be governed by
and interpreted in accordance with the substantive laws of the State of Utah
without regard to principles of conflict of laws. The Parties each agree that
sole and exclusive jurisdiction and venue for any action or litigation arising
from or relating to any of the Agreements shall be a court of competent
jurisdiction located in Salt Lake County or Utah County, Utah. The Parties
hereby consent to the personal jurisdiction of such courts and to the venue
provisions set forth herein.

 

18. NO WAIVER. The failure of either Party at any time to enforce any right or
remedy available to it under the Agreements or under any other document or
instrument executed in connection herewith or therewith shall not be construed
to be a waiver of such right or remedy with respect to any other breach or
failure by either Party.

 

19. AMENDMENTS. Any amendment or change to the Agreements must be approved in
writing by both Parties.

 

     17  |  Page  



--------------------------------------------------------------------------------

20. NOTICES. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given as of the date of confirmed delivery
or confirmed facsimile transmission or email. To be effective, notices must be
delivered to the attention of:

If to Licensor:

Ace Data Centers, Inc.

727 North 1550 East, Suite 400

Orem, Utah 84097

Attention: Legal Department

Telephone: (801) 851-5540

Fax: (888) 724-7570

Heidi@acedatacenters.com

If to Licensee:

The Endurance International Group, Inc.

10 Corporate Drive, Ste. 300

Burlington, MA 01803

Attention: CEO

Fax: (781) 272-2915

hariravichandran@maileig.com

With a copy to:

The Endurance International Group, Inc.

10 Corporate Drive, Ste. 300

Burlington, MA 01803

Attention: General Counsel

Fax: (781) 998-8277

david@endurance.com

 

21. RELATIONSHIP OF THE PARTIES. The Parties agree that their relationship
hereunder is in the nature of independent contractors. Neither Party shall be
deemed to be the agent, partner, joint venturer or employee of the other. Each
Party shall be solely responsible for the payment of compensation, insurance and
taxes of its own personnel and such personnel are not entitled to the provisions
of any employee benefits from the other Party. Neither Party shall have any
authority to make any agreements or representations on the other’s behalf
without the other’s written consent. Additionally, Licensor shall not be
responsible for any costs and expenses arising from Licensee’s performance of
its duties and obligations pursuant to this Agreement.

 

22. HEADINGS. The titles and headings of the various sections and paragraphs in
this MSA are intended solely for convenience of reference and are not intended
for any other purpose whatsoever or to explain, modify, or place any
construction on any of the provisions of this MSA.

 

     18  |  Page  



--------------------------------------------------------------------------------

23. COUNTERPARTS. This MSA may be executed in one or more counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same document.

 

24. SEVERABILITY. If any portion of the Agreements is held by a court of
competent jurisdiction to be invalid or unenforceable for any reason, the
remaining provisions will continue in full force and effect without being
impaired or invalidated in any way.

 

25. CONFIDENTIALITY. Each Party for itself, its agents, employees and
representatives agrees that it will not divulge any confidential or proprietary
information it receives from the other Party, except as may be required by law.
Each Party shall keep all confidential or proprietary information of the other,
protecting the confidentiality thereof with the same level of efforts that it
employs to protect the confidentiality of its own proprietary and confidential
information and in any event not less than a reasonable standard of care. The
receiving Party will use the information of the disclosing Party only to
exercise rights and perform obligations under the Agreements and will only
disclose the information to those employees and contractors of the receiving
Party with a need to know such information. If a Party is required to disclose
information pursuant to any legal proceeding, law, or regulation, including
without limitation, to comply with any requirements of the U.S. Securities and
Exchange Commission, the receiving Party will notify the disclosing Party
promptly of such required disclosure and reasonably assist the disclosing Party
in efforts to limit such required disclosure. The terms and conditions of the
Agreements shall be considered confidential and proprietary. Neither Party shall
use the other Party’s name in marketing materials including, but not limited to,
press releases, without the prior written consent of the other Party. The
obligations of confidentiality and indemnification stated herein shall survive
the termination of the Agreements.

 

26. ENTIRE AGREEMENT. The Agreements constitute the entire understanding of the
Parties related to the subject matter hereof. The Parties have read this MSA and
agree to be bound by its terms, and further agree that the Agreements constitute
the complete and entire agreement of the Parties and supersede all and merge all
previous communications, oral or written, and all other communications between
them relating to the subject matter hereof, and any prior agreements. No
representations or statements of any kind made by either Party that are not
expressly stated herein shall be binding on such Party. The Parties agree that
there are no third-party beneficiaries to this Agreement.

 

27. CONSTRUCTION. Each Party has participated jointly in the drafting of this
MSA and the ancillary agreements, which each Party acknowledges are the result
of extensive negotiations between the Parties, and the language used in the
Agreements, shall be deemed to be the language chosen by the Parties to express
their mutual intent. If an ambiguity or question of intent or interpretation
arises, then the Agreements will accordingly be construed as drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party to the Agreements by virtue of the authorship of any of
the provisions of the Agreements.

 

     19  |  Page  



--------------------------------------------------------------------------------

28. RIGHT OF FIRST REFUSAL. Licensee shall have a right of first refusal (the
“Right of First Refusal”) with respect to any sale directly or indirectly of the
Premises. If Licensor receives an offer to purchase the Premises, directly or
indirectly, from any third party, which Licensor desires to accept (each, an
“Offer”), Licensor shall first present such Offer, in writing, to Licensee, and
Licensee shall thereafter have [**] business days in which to [**] by delivery
of written notice to Licensor. If Licensee exercises the Right of First Refusal,
the sale of the Premises on the terms and conditions [**] shall be consummated
within [**] days after the exercise of the Right of First Refusal or as
otherwise agreed to in writing by the Parties, after which Licensee shall be
deemed to have waived the Right of First Refusal, and Licensor shall thereafter
have a period of [**] days during which to consummate the sale to the third
party that submitted the Offer on substantially identical terms to those set
forth in the Offer, absent which any future sale directly or indirectly of the
Premises shall once again be subject to the Right of First Refusal. In the event
Licensee gives notice of early termination pursuant to paragraph 9 of this
Agreement, Licensee’s Right of First Refusal shall immediately terminate, with
no further force or effect. Moreover, in view of the fact that Licensor may not
sell the Premises independently of the entire property upon which the Premises
is situated, including the office space that is the subject of the Office Lease,
Licensee may not exercise the Right of First Refusal contained herein without
simultaneously exercising the Right of First Refusal contained in the Office
Lease that is executed concurrently herewith. Termination of the Right of First
Refusal contained in the Office Lease for any reason set forth in the Office
Lease shall effectively terminate the Right of First Refusal contained in this
MSA.

IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement as of the
date first written above.

LICENSEE:

 

THE ENDURANCE INTERNATIONAL GROUP, INC. By:   /s/ John Mone   John Mone, Chief
Information Officer LICENSOR: ACE DATA CENTERS, INC. By:   /s/ Matthew Heaton  
Matthew Heaton, CEO

 

     20  |  Page  



--------------------------------------------------------------------------------

EXHIBIT 1

Service Order Agreement

 

LOGO [g6973131a.jpg]         

Ace Data Centers, Inc.

727 N 1550 E #400

Orem, UT 84097

(801) 851-5540 (o)

(888) 724-7570 (f)

Customer Information         

Corporate / Billing Information:

Endurance International Group

 

10 Corporate Drive, Ste. 300

Burlington, MA 01803

 

Authorized by:

    


 

 

 

 

 

Quote Date:                    Date


Est Start Date:               Upon Completeion

 

ACE DC Rep:

Matt Richards (mattr@acedatacenters.com)

801-851-5540 (x67)

Service Locations         

Bluehost, Inc.

1958 S 950 E

Provo, UT 84606

         Service Details      qty         price       Total

Service Description:

 

Service Term:

     0         $0.00       $0.00



--------------------------------------------------------------------------------

Service Charges

Installation / One-Time (NRC):             No Charges

Monthly Recurring (MRC):                   $0.00

 

Fees required to begin sevice:               $0.00

Comments / Notes:

1)

2)

Customer Acceptance:

 

Sign:         Title:      Sign:         Title:     

Ace Data Center Acceptance:

 

Sign:         Title:      Sign:         Title:     

This Agreement, including the Master Service Agreement (“MSA”) between ACE Data
Centers (ACEDC) and Customer effective on January 1, 2014, any schedules or
attachments hereto, incorporated by reference herein, constitute a binding
commitment between ACEDC and Customer and supersede all prior or contemporaneous
agreements, understandings or representations relating to the subject matter
contained herein. Customer acknowledges that Customer has received, read, and
understands this Agreement and the MSA, and agrees to be bound by all of the
terms and conditions of the foregoing. Estimated Monthly Charges may not
include: federal, state, and local taxes and fees, federal USF, or the
ACEDC-imposed Network Access Assessment (NAA). Actual total charges are subject
to acceptance of Services.

www.acedatacenters.com



--------------------------------------------------------------------------------

Ace Data Centers    ACE Data Center, Inc. Servers – Colocation – Bandwidth   

727 North, 1550 East

Orem, UT 84097

(v) 801.851.5540

acedatacenters.com

 

Company / Customer Info Company Name:    Main Telephone: Primary Address:   
State:    ZIP:    Country: Admin Contact Name:    Title Telephone (incl country
code if outside U.S.):    Mobile / Cell: Email: Billing Infomation (if different
from main company info) Name:    Title: Billing Address:    State:    ZIP:   
Country: Email:

Notes:



--------------------------------------------------------------------------------

LOGO [g6973131a.jpg]   

Ace Data Centers, Inc.

727 N 1550 E #400

Orem, UT 84097

(801) 851-5540 (o)

(888) 724-7570 (f)

  

 

NOC / 24 Hour Contact (details required for pro-active network notifications
from Ace Data Centers (NOC) Name & Title:    Email: Telephone (incl country code
if outside U.S.):    Mobile / Cell: Provisioning / Technical Contact Name &
Title: Telephone (incl country code if outside U.S.):    Mobile / Cell: Email:
   Peering Email (if applicable): Facility Info: Facility Name:    Telephone /
email: Address:   

Suite

Number

  

Floor

Number

   Room / Row / Rack Port Allocation & Label    Port Type / Presentation Fibre
Connection: Additional Hardware Requirments—eg media converter, patch panel
notes IP Services Connectivity Specifics

Static or BGP routing?

 

Your ASN and downstream ASNs:

   Routes registered in an RIR (e.g. RIPE / ARIN / RADB) ? Receive default route
/ full routes / both ?          Prefixes to be Advertised / List : (Eg:
20.20.20.0/19 or provide hyperlink) Additional Requirements: (Eg: Non standard,
Localpref, MEDS)

Do you require new / additional IP addresses ?

   Number of Addresses Required ?

 

* Note – Where new IP address space is required, your are additionally required
to complete an IP Justification form.

Notes:



--------------------------------------------------------------------------------

EXHIBIT 2

COLOCATION SERVICE LEVEL AGREEMENT

THIS COLOCATION SERVICE LEVEL AGREEMENT (this “SLA”) is made effective as of the
Effective Date and is the SLA as referenced in and is entered into pursuant to
that certain Master Services Agreement by and between Licensor and Licensee of
even date herewith (the “MSA”). Capitalized terms used but not defined in this
SLA shall have the meanings ascribed to them in the MSA.

 

1) AC POWER AVAILABILITY. AC power is guaranteed to be available to Licensee’s
Licensed Space located in the Premises [**]% of the time (“Power Availability
Guarantee”). AC power will be serviced in one of 3 ways: (a) utility power
through uninterrupted power supply (“UPS”), (b) generator power through UPS, or
(c) UPS only until generators engage. “Power Unavailability” means the
simultaneous unavailability of [**] power feeds from the utility power feed to
the cabinet delivered by any means, including, without limitation, power
sockets, power whips, extension cords or portable power systems; provided that,
Power Unavailability does not include unavailability caused by Critical
Maintenance (defined below) arising from an event of Force Majeure or
unavailability resulting from: (i) any [**] or [**], (ii) [**], (iii) any [**]
or [**] of [**], (iv) any [**] or [**] by [**], or (v) any [**] by [**] to [**]
by applicable [**] or [**]. For example, and without limitation, if [**] causes
an [**], or if [**] does not hook up [**], any resulting [**] is [**] covered by
[**]. Moreover, because power distribution units (“PDU”) are purchased by
Licensee, Licensor shall not be responsible for the power delivery associated
with Licensee PDU failures.

 

  a) AC Power Availability Specifications. Power loss due to Licensee’s failure
to adhere to the following is not covered by the SLA:

 

  (i) Unless otherwise provided in the Agreements, all Equipment of Licensee
must be [**] rated. Licensee’s Cabling used by Licensee must meet national
electrical and fire standards and any specifications provided by Licensor. For
Licensee to have [**], Licensee must have Equipment capable of utilizing [**],
and such Equipment must be [**] delivered to Licensee via a PDU.

 

  (ii) For any individual [**] volt [**] circuit, no individual phase at any
time may exceed the [**] of the PDU to which the servers are connected. For
example, if a PDU is a [**] volt [**] amp PDU, no individual phase may exceed
[**] amps at any time. Likewise, if a PDU is a [**] volt [**] amp PDU, no
individual phase may exceed [**] amps at any time. In the event Licensee fails
to comply with this requirement, and due to safety concerns, Licensee agrees to
remedy the non-compliance within [**] of being notified.

 

     1  |  Page  



--------------------------------------------------------------------------------

  (iii) Individual panels may not exceed [**] Amps of [**] power delivered at
[**] volts. More particularly, each pod (a pod contains [**] cabinets in
sections one and two and [**] cabinets in section three) has [**] panels, each
representing one set of UPS units. Of the [**] panels in each pod, Licensee is
allowed use of total capacity equal to [**] panels for [**] power, and the
remaining panel capacity must be [**]. Each panel is [**] amps and [**] to the
legal limit of [**] amps.

 

  (iv) In order to maintain [**], no single PDU may carry more than [**]% of the
power load to each cabinet. In other words, power distributed to each cabinet
must be [**] supplying power to the cabinet. The Power Availability Guarantee is
inapplicable if the amount of power plugged into any PDU is greater than [**]%
of total power to the cabinet [**]

 

  (b) Scheduled Maintenance for AC Power Availability. “Scheduled Maintenance”
is defined as foreseeable periodic maintenance at the Premises performed by
Licensor. In the context of AC Power Availability, Scheduled Maintenance will
include any maintenance performed on either a [**] or a [**] power feed to
Licensee’s Licensed Space. If it is reasonably foreseeable that Scheduled
Maintenance will affect service (“Service Affecting Maintenance”), Licensor
shall notify Licensee no less than [**] business days in advance and perform the
Scheduled Maintenance at the time stated in the notice. For purposes of Service
Affecting Maintenance on power systems, Service Affecting Maintenance means
maintenance causing a power outage exceeding [**]. If Licensee objects to the
time proposed for the Service Affecting Maintenance, Licensee must object, in
writing, no later than [**] before the Service Affecting Maintenance is to be
performed, and Licensor and Licensee shall agree on an alternative time.
Licensee’s failure to timely object to the time stated in the notice shall
constitute deemed approval. All Scheduled Maintenance that does not affect
service may be performed at [**], without notice. Information regarding
Scheduled Maintenance will be provided to Licensee’s Designated Point of Contact
(defined below) by an Acceptable Method of Delivery. Licensor reserves the right
to perform Critical Maintenance, as defined below, in addition to Scheduled
Maintenance, at any time during an emergency situation, as determined in
Licensor’s sole discretion provided Licensor immediately notifies Licensee and
makes all reasonable efforts to minimize the impact on Licensee’s operations.

 

  c)

Power Availability Guarantee Credit. If the Power Availability Guarantee is not
met during any given calendar month, as Licensee’s sole and exclusive remedy for
such failure, Licensee will be issued a credit of $[**] for each cumulative [**]
period that Power Unavailability exceeds the guaranteed amount, not to exceed
$[**] per month.

 

     2  |  Page  



--------------------------------------------------------------------------------

  Power Unavailability for any given month that is less than [**] will be
rounded up to the nearest [**], and Power Unavailability that exceeds [**] will
be rounded to the nearest [**]. All calculations related to this credit are
subject to the following:

 

  (i) The hourly credit rate of $[**] and the $[**] maximum monthly credit
assume [**]% use by Licensee of the racks in the Licensed Space and shall be
reduced by a percentage equal to the [**] divided by the [**] licensed to
Licensee.

 

  (ii) For any Power Unavailability event, the applicable credits shall be [**]
based on a percentage equal to the [**] by the Power Unavailability event
divided by the [**] in the Licensed Space.

(Example: If Licensee occupies [**] of [**] licensed racks, hourly rate is
reduced by [**]% or $[**] and maximum monthly rate is reduced by [**]% or $[**]
In the event Power Unavailability affects [**]% of the [**] racks in use, the
hourly credit is [**]% of $[**] and maximum monthly credit is [**]% of $[**])

 

  (iii) Power Unavailability time accruals will cease as soon as power is
available to Licensee from any source and not necessarily from the same
distribution gear that is affected by the Power Unavailability event.

 

2) DATA CENTER TEMPERATURES AND HUMIDITY; STATIC PRESSURE

 

  (a) Data Center Temperatures. Licensor will maintain the Premises within a
“Standard Operating Temperature Range” which is herein defined as [**] degrees
Fahrenheit plus or minus [**] degrees Fahrenheit, and the Premises temperature
will in no event fall outside a range of [**] degrees Fahrenheit to [**] degrees
Fahrenheit (the “Critical Temperature Range”). All temperature references herein
are as measured at the supply air of computer room air conditioning (CRAC)
units. Each individual CRAC unit will be measured separately to ensure proper
operation of each unit. The Standard Operating Temperature Range is to boost
efficiency in the data center and does not relate to Licensor’s inability to
provide consistent temperature for the server environment. Excluded from this
guarantee are temperature variations outside of the Critical Temperature Range
that may result from Critical Maintenance (defined below). In addition, excluded
from this guarantee are temperature variations outside the Critical Temperature
Range, whether or not such variations affect server function, that may result
from Licensee’s failure to adhere to requirements or restrictions set forth
herein.

 

  (b) Data Center Humidity. The Parties acknowledge that the data center has
been operating [**] and that Utah’s natural environment is within acceptable
humidity specifications. Licensee’s Equipment must be designed to operate [**].
Notwithstanding, if Licensee desires the [**] Licensor will accommodate
Licensee’s request at Licensee’s sole cost and expense.

 

     3  |  Page  



--------------------------------------------------------------------------------

  (c) Static Pressure. Sufficient under floor static pressure will be provided
to accommodate Licensee Power as defined in Exhibit 3.

 

  (d) Temperature and Humidity Service Level Objective Response. If Licensee
reports a temperature server alert for its servers in the Premises, Licensor
will work with Licensee to promptly address and resolve the problem. Licensee
may report temperature problems by calling Licensor’s Licensee Support
Department at [**] or any other contact at Licensor. In addition, Licensor will
commence action to respond to temperature alarms from the CRAC units within [**]
and will promptly take steps as required to solve the problem. Licensee shall
not take direct action in connection with immediately perceived temperature
problems unless temperature reaches a temperature of greater than [**] degrees
Fahrenheit for [**] and greater than [**] degrees Fahrenheit for [**], in which
case Licensee may address the perceived problem by [**] etc. However, subject to
paragraph 2(c)(iii) of the MSA, in no case shall Licensee tamper in any way with
any Licensor Equipment, including without limitation, CRAC units, generators,
chillers etc.

 

  (e) Scheduled Maintenance of HVAC System. If it is reasonably foreseeable that
Scheduled Maintenance of the HVAC System will constitute Service Affecting
Maintenance, Licensor shall notify Licensee no less than [**] business days in
advance and perform the Service Affecting Maintenance at the time stated in the
notice, which shall be between [**] Mountain Time Zone. If Licensee objects to
the time proposed for the Service Affecting Maintenance, Licensee must object,
in writing, no later than [**] before the Service Affecting Maintenance is to be
performed, and Licensor and Licensee shall agree on an alternative time.
Licensee’s failure to timely object to the time stated in the notice shall
constitute deemed approval. All Scheduled Maintenance that does not affect
service may be performed [**]. Information regarding Scheduled Maintenance will
be provided to Licensee’s Designated Point of Contact by an Acceptable Method of
Delivery.

 

     4  |  Page  



--------------------------------------------------------------------------------

  (f) Licensee Equipment.

 

  (i) Installation. Licensee’s installation of Equipment must not interfere with
Licensor’s ability to maintain the standards set forth in this section.
Specifically, and without limitation, Licensee will promptly respond to
Licensor’s request to fix issues related to Licensee’s Equipment that affect
Licensor’s ability to maintain pressure and temperature consistent with this
SLA. Licensee agrees to never have more than [**] of [**] in a Licensee Row for
more than [**]. “Licensee Row” is defined as [**] or more cabinets in a single
row. In the event Licensee has more than [**] of [**] for more than [**], the
[**] must be [**] by airlocks (provided by Licensee). If Licensee does not use
airlocks to seal [**] aisles as outlined in this SLA during a period that
exceeds [**], then the provisions of this temperature SLA do not apply.

 

  (ii) Equipment Temperature Specifications. Under no circumstance will Licensee
use Equipment with specified maximum operating temperatures of less than [**]
degrees Fahrenheit.

 

3) LIMITATION ON TOTAL SLA MONTHLY CREDITS

IN NO EVENT WILL THE TOTAL AMOUNT OF CREDITS UNDER ALL OF THE ABOVE SERVICE
LEVEL STANDARDS FOR WHICH LICENSEE MAY BE ELIGIBLE IN ANY GIVEN MONTH EXCEED
[**]% OF THE MONTHLY MRC DUE UNDER EXHIBIT 3.

 

4) CRITICAL MAINTENANCE

“Critical Maintenance” is defined as maintenance that is necessary to address
critical production issues or issues causing a critical part of the
infrastructure to be unavailable or inaccessible, resulting in critical
disruption of work or critical business impact, including, without limitation,
issues caused by natural disasters, network security intrusions, acts of
terrorism, or emergency maintenance performed by Licensor’s service providers,
in addition to issues requiring maintenance to ensure safety of Licensor
employees.

 

5) NOTIFICATION AND SUPPORT RESPONSE

 

  a) Notifications. Licensee shall provide a list of the individuals authorized
to receive applicable notifications under this SLA (“Designated Point of
Contact”). Licensee shall include an Acceptable Method of Delivery for each
response category (e.g., SMS, email, phone). With respect to all Scheduled
Maintenance under this SLA, upon notice to the Designated Point of Contact using
an Acceptable Method of Delivery, Licensor will proceed to perform the Scheduled
Maintenance on its own schedule; provided that, upon Licensee’s reasonable
request, Licensor will modify its time schedule to accommodate Licensee.

 

     5  |  Page  



--------------------------------------------------------------------------------

  b) Support Response. Licensor agrees to have support staff on site three
hundred and sixty-five (365) days a year, twenty-four (24) hours a day, to
handle all Scheduled Maintenance and Critical Maintenance, and to respond to all
Licensee support requests in a prompt manner. Licensor agrees to respond to
issues that impact the guarantees contained in this SLA, and contact a
technician, within [**] of Licensee’s request.

 

6) TRACKING AND SUPPORT PROCESSES. Tracking of all service level benchmarks
addressed herein will be maintained by Licensor and available for review by
Licensee at any time upon reasonable notice. Tracking methods are guaranteed to
be functional no less than [**]% of the time.

 

7) LIMITATIONS OF LIABILITY. The remedies provided in this SLA and the MSA for
Licensor’s failure to abide by any guarantee set forth herein shall be the
exclusive remedies available to Licensee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

     6  |  Page  



--------------------------------------------------------------------------------

EXHIBIT 3

COLOCATION GENERAL SERVICE & MRC SCHEDULE

DEFINITIONS. For purposes of this Exhibit 3, the following definitions shall
apply:

“Redundant Power” means [**] MW of power sufficient to provide [**] to any
single pair of UPS units in the event of their failure, as follows: [**]750
kilowatt (kW) UPS units ([**] sets of [**]), each functioning at no greater than
[**]% capacity, will allow any pair of UPS units to provide redundancy to any
failed pair of UPS units. In other words, so long as no UPS pair operates at
more than [**]% capacity, UPS [**] backs up [**] & [**] UPS [**] backs up [**] &
[**]; and UPS [**] backs up [**] & [**]. Therefore, notwithstanding the [**] MW
of Redundant Power, each pair of UPS units functioning as a source of both [**]
and [**] power at no greater than a [**]% load will ensure [**] redundancy to
the [**] MW of [**] power.

“Total Data Center Power” means primary power of [**] megawatts (MW) and
Redundant Power.

“Licensee Power” means the percentage of Total Data Center Power that is
available to Licensee, which is equal to the percentage that Licensee’s total
data center occupancy bears to total data center capacity. For example, if
Licensee [**] racks, or [**]% of [**], Licensee’s power availability would be
[**] MW of the Total Data Center Power.

 

1. General Services. Licensor shall provide to Licensee the following general
services during the Term of the Agreements (collectively, the “General
Services”) at [**] additional cost:

 

  (a) Management of the Premises;

 

  (b) 24x7 Staffing of the Premises;

 

  (c) Maintenance & upkeep of the Premises;

 

  (d) Cabinet Space: Cabinet space of [**] racks ([**]% capacity) increasing to
[**] racks ([**]% capacity) by March 1, 2014. In the event Licensor agrees to
lease additional capacity to Licensee in excess of [**]%, the terms and pricing
shall be [**] and incorporated into this Agreement by addendum.

 

  (e) Infrastructure Requirements: Licensor agrees to provide the following:

 

  i. N+1 chillers sufficient for cooling under Total Data Center Power loads at
an outside temperature of [**];

 

  ii. [**] CRAC units sufficient for cooling under Total Data Center Power loads
at an outside temperature of [**];

 

     1  |  Page  



--------------------------------------------------------------------------------

  iii. [**] generators by December 15, 2013 sufficient to support Total Data
Center Power loads;

 

  iv. Two new [**] as set forth in Paragraph 1(f)(ii) below by December 15,
2013;

 

  v. One [**] for each pair of UPS units;

 

  vi. Battery monitoring for all UPS batteries, including [**], and [**], once
every [**] months at scheduled maintenance periods. In addition, each UPS has a
self-contained internal notification system, which will notify Licensor of
problems as they occur. If battery level is [**] to meet needs of [**], Licensor
will remedy the problem;

 

  vii. Sufficient building and power feed lightning protection consistent with
current code;

 

  viii. NFPA-required signage on doors of electrical and UPS rooms;

 

  ix. Third-party contracts for diesel fuel delivery for indefinite run time,
and sufficient diesel fuel on site to account for delivery time. If Licensee
desires additional on-site storage of diesel fuel, Licensee may do so at [**]
expense.

 

  x. Sufficient power feeds to each pod (including cabling and breaks) to allow
[**] independent power feeds to each rack so that a [**] failure [**], [**] do
not reduce that rack’s available power as specified in paragraph 1(f)(iii). The
actual layout and placement of the breakers shall be at [**].

 

  (f) Unless the context requires otherwise, all references to power herein
refer to the total power available to all data center customers. Licensee’s
power availability shall in all cases be a percentage of total data center
licensee power availability based on the percentage that Licensee’s total data
center occupancy bears to total data center licensee capacity.

 

  i. Power: [**] additional [**] units will be added by December 15, 2013 to
provide Redundant Power

 

  ii.

Power Use Limitations: Power per cabinet across the entire data center must be
limited to an [**] of no more than [**] kW per [**] cabinet (Cabinet Power
Maximum). Moreover, under no circumstances may Licensee exceed [**] kW of
useable power for any single [**] cabinet. Notwithstanding, in the event
Licensor and Licensee agree to add equipment to expand capacity to [**] kW per
circuit, Licensor will increase the maximum capacity per circuit from [**] KW to
[**]

 

     2  |  Page  



--------------------------------------------------------------------------------

  kW, and overage charges will apply to usage in excess of [**] kW per circuit.
Note: To maintain [**]% Redundant Power, the total power usage for all customers
in the data center may not exceed [**] MW. Licensor will ensure that Licensor’s
and all other customers’ power usage is [**] to ensure that [**] MW across the
entire data center will be available with redundancy.

 

  iii. Per Cabinet [**]: In the event Licensee exceeds [**] kW per [**] cabinet,
as determined by the following formula and assuming a power factor of [**],
Licensee shall be responsible to [**], calculated as follows:

Definitions:

W = total Kw measurement for all [**] supplying power to an individual [**] unit
cabinet

P = cabinet power factor measurement calculated as the average of the power
factor measurements for each [**] supplying power to an individual [**] unit
cabinet

T = [**] (target cabinet power factor measurement)

Limit = [**] kW

[**] = [**] cents (per kWh [**])

Multiplier = [**]

Overage [**] (per kWh) = [**]

Adjusted [**] (per kWh) = [**]

Interval = number of times per hour Licensor monitors power consumption

[**] per Interval = [**]

Assessed Monthly [**] (per [**] cabinet) = Aggregate of all [**] per Interval
calculations for the corresponding month, subject to a minimum per-circuit
monthly [**]

Step 1: Read [**] stats to define [**] and [**]. If [**] is [**] than or equal
to [**], stop—there are [**]. If [**] is [**] than [**], go to Step 2.

Step 2: Calculate [**] or [**].

If Multiplier is [**] than [**] applies. Calculate [**]

If Multiplier is [**] than or equal to [**], Adjusted [**] applies. Calculate
[**]

 

     3  |  Page  



--------------------------------------------------------------------------------

Step 3: Calculate [**] per Interval

Step 4: Calculate Assessed Monthly [**]. Licensor will [**] to Licensee as a
separate line item on each [**] an [**] equal to the aggregate of all [**] per
[**] licensed to Licensee.

 

  (g) Additional Services: Should Licensee require additional Services not
contemplated by this Agreement, including, without limitation, additional [**],
Licensor will make [**] efforts to accommodate Licensee’s request. [**] will be
financially responsible for any reasonable additional costs, including
maintenance, incurred in connection with any additions.

 

  (h) Cross-connects: For each cross-connect installation on or after the
Effective Date, Licensee will pay, based on a separate service order, a labor
fee of $[**] plus a fee $[**] per [**] for installations of [**] or greater, or
a fee of $[**] per [**] for installations of less than [**] Cross-connects
installed prior to the Effective Date will be subject to [**] additional
charges. These prices are effective at a minimum through [**] at which time they
may be subject to renegotiation upon notice by [**]. Any required repairs of the
cross-connects will be billed to [**] by [**].

 

2. Monthly Recurring Costs (“MRC”). Licensee shall pay MRC according to the
following Schedule for all of the General Services set forth in section 1
(excepting power [**] and/or taxes, and fees for additional services and
cross-connects as set forth above). MRC set forth herein is independent from,
and in addition to, MRC set forth in the Network Agreement:

 

  (a) Year 1:

 

  i. $[**] per month for use of up to [**] racks ([**]% of total capacity), plus

 

  ii. If Licensed Space is greater than [**] racks ([**]% of total capacity): In
addition to the payment due under 2(a)i above, Licensee shall pay additional MRC
of $[**] per rack for each rack in excess of [**] and up to and including [**]
([**]% total capacity). No later than [**], Licensee will pay MRC for no less
than [**] racks ([**]% total capacity) for a total monthly fee of $[**].

 

  (b) Years 2-10: MRC will be based on a baseline of $[**] (year 1 MRC for
Licensee usage of [**] racks, or [**]% of total capacity), increased [**] at an
[**] rate of [**] percent ([**]%) beginning at the commencement of [**] and
applicable for [**] and [**] percent ([**]%) beginning at the commencement of
[**] and applicable for [**] through [**].

 

     4  |  Page  



--------------------------------------------------------------------------------

Year    Per Month     Per Year  

2

   $ [ **]    $    [**] 

3

   $ [ **]    $    [**] 

4

   $ [ **]    $    [**] 

5

   $ [ **]    $    [**] 

6

   $ [ **]    $    [**] 

7

   $ [ **]    $    [**] 

8

   $ [ **]    $    [**] 

9

   $ [ **]    $    [**] 

10

   $ [ **]    $    [**] 

 

  (c) In the event of a [**] of the data center to [**] during the 2014 calendar
year, [**] paid to Licensor under this Exhibit 3 to the MSA, less all [**] data
center [**] made by [**] from the Effective Date through the date of [**] shall
be [**].

 

     5  |  Page  



--------------------------------------------------------------------------------

NETWORK SERVICES AGREEMENT

THIS NETWORK SERVICES AGREEMENT (“Network Services Agreement”) is effective this
1st day of January, 2014 (the “Effective Date”) by and between Ace Data Centers,
Inc., a Utah corporation (“ACE”), and The Endurance International Group, Inc., a
Delaware corporation (“EIG”). ACE and EIG are also referred to collectively
herein as the “Parties” and individually as a “Party.”

W I T N E S S E T H:

A. ACE owns and operates a data center and, under a separate Master Service
Agreement (“MSA”) executed concurrently herewith, has agreed to provide certain
data center services to EIG.

B. ACE is also a provider of network services, and EIG desires to obtain from
ACE certain network services as set forth more fully herein.

NOW, THEREFORE, in considerations of the mutual promises and covenants contained
herein, the Parties, intending to be bound thereby, agree as follows:

TERMS AND CONDITIONS

 

1. ASSOCIATED DOCUMENTS; DEFINITIONS. This Network Services Agreement shall be
construed in conjunction with the MSA and other documents incorporated therein.
To the extent relevant and not contradicted hereby, the terms of the MSA and
other incorporated documents are incorporated herein by reference. Capitalized,
undefined terms herein shall have the meanings prescribed in the MSA.

 

2. TERM; NOTICE OF TERMINATION. The “Term” of this Network Services Agreement
shall be a minimum of one (1) year and shall terminate only upon no less than
ninety (90) days’ written notice by either Party to the other Party for transit
services and no less than six (6) months’ written notice by either Party to the
other Party for transport services. If neither Party provides notice sufficient
to effect termination of either transit or transport services on the one
(1) year anniversary of this Network Services Agreement, the Term shall continue
beyond the one (1) year anniversary until ninety (90) days following written
notice of termination by either Party to the other Party for transit services
and six (6) months following written notice of termination by either Party to
the other Party for transport services.

 

     1  |  Page  



--------------------------------------------------------------------------------

3. NETWORK SERVICES & MRC: During the Term, ACE will provide to EIG, and EIG
will pay for, [**] IP bandwidth as follows: (i) a [**] of [**] of transit
(“Transit Commitment,” which shall include any commitment increases pursuant to
paragraph 4(c)), [**] up to [**], at a rate of $[**] per [**], and (ii) a [**]
of [**] transport [**] (“Transport Commitment,” which shall include any
commitment increases pursuant to paragraph 4(b)) at a rate of $[**] per [**] per
month, for a [**]. MRC charged in connection with this Network Services
Agreement (“Network MRC”) will be charged by ACE and paid by EIG in addition to
other MRC as provided in the MSA and related ancillary documents.

 

4. [**] TRAFFIC. ACE will bill EIG for [**] traffic used by EIG that exceeds the
Transit Commitment (as modified by EIG pursuant to paragraph 4(c)) at a rate of
$[**]. Furthermore, [**] traffic available to EIG shall be subject to the
following:

 

  a. EIG’s available [**] traffic shall be limited to an amount that is (i) [**]
the Transit Commitment, rounded [**] to the nearest [**] (e.g. [**] by [**] and
then round [**] to the nearest [**]) or (ii) [**]. Moreover, in all cases and
notwithstanding any provision herein to the contrary, the amount of EIG’s [**]
traffic will be limited to the [**], subject to a maximum capacity of [**].

 

  b. Upon EIG’s request and no less than [**] notice by EIG, and [**], ACE will
provide to EIG additional transport in [**], the price of which shall thereafter
be added to and become part of the Transport Commitment set forth in paragraph
3.

 

  c. Upon the request of EIG, and [**], EIG may increase its Transit Commitment
and the price of such increases shall be added to and become a part of the
Transit Commitment set forth in paragraph 3.

 

  d. [**] traffic will be measured as the [**] percentile of [**].

 

5. PEERING. During the Term, ACE [**] EIG for transit delivered via ACE’s
peering relationships (wherever located) up to the amount of [**]. [**] it shall
be [**] responsibility to bear all costs incurred to connect to an ACE peering
network; for example, cross-connects in a non-ACE data center facility at which
ACE participates in a peering network. Moreover, if EIG’s peering traffic is
[**] the amount of [**] in a given month, the difference will be billed to EIG
at ACE’s [**]. If at any time following the Term, under a future agreement,
EIG’s Transit Commitment drops to a level below [**] but at least [**], EIG may
purchase peering from ACE at [**]. If at any time EIG’s Transit Commitment drops
below [**] ACE will not be obligated to offer EIG [**].

 

     2  |  Page  



--------------------------------------------------------------------------------

6. THIRD-PARTY PROVIDERS. Nothing in this Network Services Agreement will
prevent EIG from obtaining additional bandwidth from a third-party provider;
provided that, if such third-party provider is not then currently in the
Premises, EIG’s use of the provider shall be [**], not to be [**] or [**], and
subject to EIG’s payment of any fees assessed by the provider.

 

7. SERVICE LEVELS AND REMEDIES. If ACE fails to meet the service levels set
forth in Appendix 1 to this Network Services Agreement, which is incorporated
herein by reference, ACE shall provide EIG with the remedies and monthly credits
set forth therein.

IN WITNESS WHEREOF, ACE and EIG have executed this Network Services Agreement as
of the date first written above.

 

THE ENDURANCE INTERNATIONAL GROUP, INC. By:   /s/ Jone Mone   John Mone, Chief
Information Officer ACE DATA CENTERS, INC. By:   /s/ Matthew Heaton   Matthew
Heaton, CEO

 

     3  |  Page  



--------------------------------------------------------------------------------

APPENDIX 1

NETWORK SERVICE LEVEL AGREEMENT

THIS NETWORK SERVICE LEVEL AGREEMENT (this “Network SLA”) is made effective as
of the Effective Date and is the Network SLA as referenced in and is entered
into pursuant to that certain Master Services Agreement by and between ACE and
EIG of even date herewith (the “MSA”). Capitalized terms used but not defined in
this Network SLA shall have the meanings ascribed to them in the MSA.

 

1. NETWORK AVAILABILITY INCLUDING LOCAL, TRANSPORT, AND TRANSIT SERVICES. ACE’s
Internet Protocol (“IP”) network, including but not limited to local network
connections and IP transport and transit services, is guaranteed to be available
to EIG and capable of delivering IP packets [**]% of the time, as averaged over
a [**] (“Network Availability Guarantee”). ACE’s IP network includes [**]. The
ACE IP backbone network includes [**]. [**] will calculate EIG’s Network
Unavailability (defined below) for a particular calendar month. “Network
Unavailability” is defined as the number of minutes that ACE provided network
services are not available to EIG; provided that, Network Unavailability does
not include [**] (defined below), [**] (defined below), or any unavailability
caused by (i) [**].

 

2. SCHEDULED MAINTENANCE FOR NETWORK AVAILABILITY. “Scheduled Maintenance” is
defined as foreseeable periodic maintenance at the Premises performed by ACE.
ACE shall notify EIG no less than [**] business days prior to any Scheduled
Maintenance that may affect Network Availability. All such Scheduled Maintenance
shall be performed between [**] Mountain Time Zone. Information regarding
Scheduled Maintenance will be provided to EIG’s Designated Point of Contact by
an Acceptable Method of Delivery.

 

3. NETWORK AVAILABILITY GUARANTEE CREDIT. If the Network Availability Guarantee
is not met during any given calendar month, as EIG’s sole and exclusive remedy
for such failure, EIG will receive a credit of [**] of Network MRC for each
cumulative [**] of Network Unavailability that exceeds the [**]. Network
Unavailability that is [**] shall be rounded [**] to the nearest [**]. Network
Unavailability that is [**] shall be rounded [**] to the nearest [**].

 

     4  |  Page  



--------------------------------------------------------------------------------

4. PACKET LOSS. The ACE IP backbone network is guaranteed to have a maximum [**]
packet loss of less than [**]% over a [**] (“Packet Loss Guarantee”). Packet
loss is measured as the [**] of [**] samples across the ACE IP backbone network
taken throughout the [**].

 

5. PACKET LOSS GUARANTEE CREDIT. If the Packet Loss Guarantee is not met during
any given calendar month, as EIG’s [**] remedy for such failure, EIG may request
a credit of [**]% of Network MRC for each [**]% of packet loss that exceeds the
Packet Loss Guarantee, rounded [**] to the nearest [**]%.

 

6. LIMITATION ON TOTAL NETWORK SLA MONTHLY CREDITS. IN NO EVENT WILL THE TOTAL
AMOUNT OF CREDITS UNDER ALL OF THE ABOVE SERVICE LEVEL STANDARDS FOR WHICH EIG
MAY BE ELIGIBLE IN ANY GIVEN MONTH EXCEED [**]% OF THE MONTHLY NETWORK MRC DUE
UNDER THE NETWORK SERVICES AGREEMENT.

 

7. INCORPORATION OF TERMS IN COLOCATION SLA. Paragraphs 4, 5, 6 and 7 of the
colocation SLA attached to the MSA as Exhibit 2 are expressly incorporated
herein by reference; provided that the term “SLA” therein shall refer to this
Network SLA.

 

     5  |  Page  



--------------------------------------------------------------------------------

EXHIBIT 5

List of Preapproved Professional Contractors

Main Utility Transformers:

Provo Power Supervisor:

[**], office: [**], mobile: [**]

Email: [**]

Utility Transformers:

24/7 Dispatcher: [**]

[**], mobile: [**]

Electrical Contractors:

[**]: [**]

[**]: [**]

[**], cell: [**], alternate cell: [**]

[**] cell: [**]

For [**]:

Lead Engineer: [**] Office: [**], Mobile: [**]

Service Technician: [**]: Mobile: [**]

Dispatch: [**]: office: [**] mobile: [**]

Generators:

Emergency Contacts—Generators:

Contact: [**]: [**]

Service Technician: [**]: [**]

[**] After Hours Dispatch: [**]

[**]: office: [**]

Emergency Contacts—Diesel:

1st Call: [**]- During business hours- [**]- [**]/ After-hours- [**]

2nd Call: [**]-[**]: [**] or [**]

ATS’:

Company: [**]

Contact: [**] Work: [**] Mobile: [**]

[**]: Office: [**] Mobile: [**]

[**]: Mobile: [**]

Technician: [**]: [**]

Transformers:

[**]: office: [**] or toll free #: [**]

Emergency Contacts—Transformers:

[**]: [**]

[**]: [**]

[**]: [**]

Mechanical Contractors:

[**]

Office/dispatch: [**] (ask for on call plumber)

[**]: [**]

[**]: [**]

[**]:

mobile: [**] or personal mobile: [**]

Office/ After hours: [**] (ask for on call plumber)

 

1



--------------------------------------------------------------------------------

Water piping for Chillers:

Contractor: [**]

Office phone: [**]

[**]: office: [**] cell: [**]

Email: [**]

Emergency Contacts—Chiller Piping:

Emergency Contacts:

[**]: [**]

[**] [**]

[**]—See above

Chillers:

Emergency Contacts—Chillers:

Contractor: [**]

Office phone: [**] or email: [**]

24/7 Support number: [**]

[**]: [**]

[**]: [**]

Liebert HVAC Units:

For mechanical support:

Company: [**]

Emergency Contact(s):

[**]: Office: [**] Cell: [**]

Office/Dispatch: [**]

[**]: [**]

[**]: [**]

[**]: [**]

[**]: [**]

2nd Company: MSS

[**]: mobile: [**] or personal mobile: [**]

Office/ After hours: [**]

[**]: office: [**] mobile [**]

Fire System:

Emergency Contacts—Fire System:

[**] : [**]

[**]: [**]

[**]: [**]

[**]: [**]

Supply/Exhaust Fans and louvers:

Emergency Contacts—Fans & Louvers:

[**]: Office: [**] or Cell: [**]

[**]: [**]

Racks:

[**], office: [**] mobile: [**]

Email: [**]

PDU’s:

[**]

[**], mobile: [**]

Email: [**]

 

2



--------------------------------------------------------------------------------

[**]:

Emergency Contacts—[**]

Emergency contact (24/7):

Lead Engineer: [**] Office: [**], Mobile: [**]

Service Technician: [**]: Mobile: [**]

Dispatch: [**] office: [**] mobile: [**]

Controls/VFD’s:

VFD’s:

[**]: [**]

Service Technician: [**]

Static Sensors:

[**], office: [**]

Company: [**]

Website: [**]

Email: [**]

 

3